DETAILED ACTION
This office action is in response to the communication dated 22 February 2022 concerning application 16/505,078 filed on 08 July 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 25-31 and 45-57 are pending and under consideration for patentability; claims 25 and 31 have been amended; claims 1-24 and 32-44 have been cancelled; claims 45-57 have been added as new claims.

Response to Arguments
Applicant’s arguments dated 22 February 2022 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.

Applicant requests clarification for Examiner’s interpretation of Morgan’s paragraphs [0018] - [0019] as disclosing a biphasic waveform.  Applicant further argues that Morgan’s description of using direct current in paragraph [0016] teaches away from a biphasic frequency waveform. Without acquiescing to Applicant’s argument, the Examiner respectfully submits that, in the updated text below, Moshe has been used to teach this limitation, rendering Applicant’s arguments moot.  
Applicant argues that Morgan’s paragraph [0017], though describing radio frequency wavelengths and frequencies, describe these in relation to surgical devices which produce resistive heating to induce tissue necrosis.  Applicant argues that use of resistive heating teaches away from non-thermal cell death, as recited in the pending claims.  The Examiner respectfully disagrees with Applicant’s characterization of Morgan’s disclosure.  For example, Morgan describes “non-ablation radiofrequency systems which deliver low-level energy to tissues” in such a way that “tissue electrolysis and resistive (ohmic or Joule) tissue heating can be prevented” ([0019]).  Further, when describing irreversible electroporation, Moshe states that the advantages of irreversible electroporation “allow focused treatment with tissue sparing and without thermal effects” ([0005]).  Therefore, the Examiner respectfully submits that, when taken together, the Moshe and Morgan references obviate the use of radio frequency waveforms to induce non-thermal cell death.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moshe et al. (US 2010/0191235 A1) in view of Morgan et al. (US 2011/0288547 A1).  
Regarding claim 25, Moshe describes an energy source configured to deliver, via a plurality of electrodes configured to directly engage a target tissue ([0051]: “The distal sections 32 of the electrodes deliver therapeutic energy to tissue…The energy source (not shown) is connected to the therapeutic device and delivers the energy to the electrodes”), a plurality of pulses of a biphasic radio frequency waveform to the target tissue ([0032]: therapeutic energy refers to “the energy output from the treatment member(s) of the devices or portions thereof (e.g., distal segment(s) of the treatment member(s)) to its immediate surroundings, such as the target tissue(s)…examples of therapeutic energy include electromagnetic energy such as radio frequency energy…treatment can include therapies for irreversible electroporation as well as reversible electroporation (separately or in combination and with any of the previous energies or therapies indicated)”), wherein the plurality of pulses induce non-thermal cell death in the target tissue without a measurable stimulation in muscular tissue exposed to the biphasic RF waveform ([0005]: “Applications of a probe that could be utilized as described ideally would involve the emerging technology of Irreversible Electroporation…With nonthermal IRE (hereinafter also called non-thermal IRE), cell death is mediated through a nonthermal mechanism…the advantages of IRE to allow 
Regarding claim 25, Moshe does not explicitly disclose wherein the biphasic RF waveform operates at a fundamental frequency greater than that which electrically stimulates muscular cells.  However, Morgan also describes an energy source configured to deliver RF waveforms to a target tissue ([0018] - [0019]; figures 12-14), including wherein the RF waveform operates at a fundamental frequency greater than that which electrically stimulates muscular cells ([0132], the device can operate at frequencies of approximately 100 kHz - 1 MHz; the Examiner respectfully refers to claims 27 and 28 below as well as Applicant’s Specification which describes frequencies between 330 KHz and 900 KHz as being suitable for the recited purpose).  As Morgan is also directed towards delivering RF energy to tissues and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a frequency similar to that described by Morgan when using the energy source described by Moshe, as doing so advantageously allows the resulting system to better configure the energy delivery for a particular application (tissue type, tissue depth, duration of treatment, etc).
Regarding claim 26, Morgan further describes wherein the energy source comprises an alternating current waveform generator ([0017]). 
Regarding claim 27, Morgan further describes wherein the biphasic RF waveform operates at the fundamental frequency of about 330 KHz to about 900 KHz ([0132]), and Moshe describes wherein the RF waveform operates at a peak-to-peak voltage prima facie case of obviousness exists (please see MPEP 2144.05).  
Regarding claim 28, Morgan further describes wherein the biphasic RF waveform operates at the fundamental frequency of about 400 KHz to about 500 KHz ([0132]), and Moshe describes wherein the RF waveform operates at a peak-to-peak voltage amplitude of about 5,000 VAC to about 12,000 VAC ([0084]).  Regarding the specific ranges recited by the claim, the Examiner respectfully submits that, as the claimed ranges lie inside ranges disclosed by the prior art (the claimed range of 400 kHz - 500 kHz lies inside Morgan’s disclosed range of 100 kHz - 1 MHz; the claimed range of 5,000 V - 12,000 V lies inside Moshe’s disclosed range of 200 V - 20,000 V), a prima facie case of obviousness exists (please see MPEP 2144.05).  
Regarding claim 29, Moshe further describes wherein the energy source is configured to deliver the plurality of pulses in a plurality of bursts, and wherein each burst includes a number of pulses ([0084], pulses and pulse trains). 
Regarding claim 30, Moshe further describes wherein the energy source is configured to deliver the number of pulses in each burst at a pulse frequency of about 1 Hz to about 100 Hz ([0084]; please see above notes regarding overlapping ranges).  
.  

Claims 45-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moshe in view of Morgan, further in view of Malis et al. (US 2011/0130751 A1). 
Regarding claim 45, Moshe in view of Morgan suggests the energy source of claim 25, but neither Moshe nor Morgan explicitly disclose a system input/output board, a variable voltage power supply, and a switching amplifier.  However, Malis also describes an energy source for delivering waveforms to target tissue ([0007]), including the use of a system input/output board ([0048]), a variable voltage power supply ([0048], [0076]), and a switching amplifier ([0048], [0057]).  As Malis is also directed towards delivering energy to tissues and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate electrical components similar to those described by Malis when using the energy source described by Moshe and Morgan, as doing so advantageously allows the resulting system to better control the energy delivered for a particular application or tissue type. 
Regarding claim 46, Malis further describes wherein the variable voltage power supply comprises a direct current power supply ([0043]). 
Regarding claim 47, Malis further describes wherein the switching amplifier comprises a plurality of switching legs ([0057]).

Regarding claim 49, Malis further describes wherein the switching amplifier is configurable between a first phase, wherein a positive voltage is supplied by the switching amplifier, and a second phase, wherein a negative voltage is supplied by the switching amplifier ([0079], [0084] - [0085]).
Regarding claim 50, Malis further describes wherein the system I/O board is configured to switch the switching amplifier between the first phase and the second phase ([0048], [0085]).
Regarding claim 51, Malis further describes a transformer, wherein the positive voltage is provided to a first side of the transformer based on the switching amplifier being in the first phase and the negative voltage is provided to the first side of the transformer based on the switching amplifier being in the second phase ([0058], [0060]; figures 6A and 6B).
Regarding claim 52, Malis further describes wherein the transformer is an isolating transformer, including a toroid-type transformer ([0060]).  Although Moshe, Morgan, and Malis do not explicitly disclose the use of a “1:2” isolating transformer, the Examiner respectfully submits that, to the extent that any modification is required of Malis’s transformer such that it acts as a “1:2” transformer (a transformer “capable of doubling the voltage of the output waveform,” using the Applicant’s definition in paragraph [0077] of the published Specification), such a modification would be a matter of optimizing the working conditions of the transformer via routine experimentation, with 
Regarding claim 53, Malis further describes the use of capacitors as part of a low pass filter component ([0067] - [0069]), which the Examiner interprets as being analogous to the “blocking” capacitors as claimed.  Specifically regarding the configuration of a first leg of the transformer coupled to a first blocking capacitor and a second leg of the transformer coupled to the second blocking capacitor, the Examiner respectfully submits that, as Malis describes all of the various electrical components, wiring them in a manner similar to that recited in the claim would be a matter of rearranging the known elements of a device in order to produce a known, predictable result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 21440.04). 
Regarding claim 54, Moshe further describes wherein the plurality of electrodes comprise a positive lead and a negative lead ([0051]), and Malis describes the use of a thermistor configured to sense a temperature of the target tissue ([0048], [0076]).  Although Malis does not explicitly disclose a first thermistor coupled to the positive lead and a second thermistor coupled to the negative lead, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a thermistor at each electrode lead, such that a first thermistor was coupled to a positive lead and a second thermistor was coupled to a negative lead, as doing so would be a matter of duplicating the known element of a thermistor for the advantage of being able to monitor the temperature at each lead of the device (please see MPEP 2144.04).  

Regarding claim 56, Malis further describes the use of a current sensor configured to monitor a current flowing through the switching amplifier ([0071] - [0072]). 
Regarding claim 57, Malis further describes the use of a  current sensing circuit and a current sensing isolating transformer ([0071] - [0072]).

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792